DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: ROTARY ELECTRIC MACHINE HAVING WINDING PORTIONS HAVING AXIAL FIRST AND SECOND END PORTIONS CONNECTED BY A JOINT.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 7, 9, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2006/0066167).
In claim 1, Saito discloses a rotary electric machine (Fig. 1-7) comprising: a stator (10) extending along an axis (central axis of 10) and having teeth (radial protrusions of 12 forming S) arranged about the axis, the teeth (radial protrusions of 12 forming S) being circumferentially spaced apart by slots (S); and winding coils (14) extending around the teeth and through the slots (S), the winding coils (14) being electrically connected to one another to form phases ([0083]), at least one of the winding coils (14) having: a first portion (LC1) extending through first (S1; SC-S1) and second (S2; SC-S2) slots of the slots (S2) and including first end turns (LC1-E1) extending between the first (S1) and second (S2) slots over an axial end surface (axial end surface of radial protrusions of 12) of the teeth (radial protrusions of 12 forming S); and a second portion (LC2) extending through the first (S1) and second (S2) slots and including second end turns (LC2-E2) extending between the first (S1) and second (S2) slots over the axial end surface of the teeth, the first (S1) and second (S2) portions being connected in series at a joint (CO2) on an end turn (LC3-EN) spaced an axial distance closer to the axial end surface than either the first (LC1-E1) or second (LC2-E1) end turns.
In claim 7, Saito discloses wherein the first (LC1) and second (LC2) portions have the same number of turns.
In claim 9, Saito discloses wherein each of the first (LC1) and second (LC2) portions has an even number of turns ([0075]).
In claim 16, Saito discloses a winding coil (14) for a rotary electric machine (Fig. 1-7) having a stator (10) extending along an axis (central axis of 10) and having teeth (radial protrusions of 12 forming S) arranged about the axis, the teeth (radial protrusions of 12 forming S) being circumferentially spaced apart by slots (S), the winding coil (14) comprising: a first portion (LC1) extending through first (S1; SC-S1) and second (S2; SC-S2) slots of the slots (S2) and including first end turns (LC1-E1) extending 
In claim 17, Saito discloses wherein the joint is positioned axially between the first (LC1-E1) and second (LC2-E1) end turns at a first end (axial end) of the machine and the first (respective LC1-E1) and second (respective LC2-E1) end turns at a second end (axial end) of the machine opposite the first end.
Claim(s) 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvin et al. (US 2014/0300220).
In claim 18, Marvin discloses a rotary electric machine (Fig. 1-8) comprising: a stator ([0029]) extending along an axis and having teeth (4) arranged about the axis (axis of 1), the teeth (4) being circumferentially spaced apart by slots ([0031]); and winding coils (5, 6) extending around the teeth (4) and through the slots ([0031]), the winding coils (5, 6) being electrically connected to one another to form phases ([0034]), each winding coil (5, 6) comprising first and second form-wound diamond coil portions ([0017]) connected end-to-end in series with one another, each slot ([0031]) receiving a pair of first portions (5) and a pair of second portions (6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2006/0066167) in view of Tsuge et al. (US 2013/0009509).
In claim 4, Saito teaches the machine of claim 1, with the exception of wherein the winding coils are form-wound diamond coils.
However, Tsuge teaches (Fig. 5(a)) wherein the winding coils (30) are form-wound diamond coils in order to have respective end turns not interfere with each other in the radial direction ([0066]).
Therefore, in view of Tsuge, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Saito to have the winding coils being form-wound diamond coils, in order to have respective end turns not interfere with each other in the radial direction (Tsuge; [0066]).
Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2006/0066167) in view of Marvin et al. (US 2014/0300220).
In claim 8, Saito teaches the machine of claim 1, with the exception of wherein the first and second portions have a different number of turns.
However, Marvin teaches wherein the each of the coil portions can be made up from anywhere from a single turn to many turns ([0030]).
Therefore, in view of Marvin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Saito to have each of the first and second portions having a different number of turns, in order to provide a reliable and compact structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In claim 10, Saito teaches the machine of claim 1, with the exception of wherein each of the first and second portions has an odd number of turns.
However, Marvin teaches wherein the each of the coil portions can be made up from anywhere from a single turn to many turns ([0030]).
Therefore, in view of Marvin, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the machine of Saito to have each of the first and second portions having an odd number of turns, in order to provide a reliable and compact structure, and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Allowable Subject Matter
Claims 19-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 19: “A rotary electric machine comprising: a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots; and first and second winding coils extending around the teeth and through the slots, the first and second winding coils being electrically connected to one another to form phases, the first and second winding coils extending through first and second slots of the slots such that successive turns of the first winding coil in the first slot are wound in a first radial direction and successive turns of the second winding coil in the first slot are wound in a second radial direction opposite the first radial direction.”.
Claim 20: “A rotary electric machine comprising: a stator extending along an axis and having teeth arranged about the axis, the teeth being circumferentially spaced apart by slots; and winding coils extending around the teeth and through the slots, the winding coils being electrically connected to one another to form phases, at least one of the winding coils having: a first portion extending through first and second slots of the slots and including first end turns extending between the first and second slots over an axial end surface of the teeth; and a second portion extending through the first and second slots and including second end turns extending between the first and second slots over the axial end surface of the teeth, the first and second portions being connected in series, wherein in the first slot successive turns of the first portion are wound in a first radial direction and successive turns of the second portion are wound in a second radial direction opposite the first radial direction.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2-3, 5-6, and 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the dependent claim(s), in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in the dependent claim(s) with the allowable feature being: 
Claim 2: “wherein in the first slot successive turns of the first portion are wound in a first radial direction and successive turns of the second portion are wound in a second radial direction opposite the first radial direction.”
Claim 5: “cooling devices positioned in the first and second slots, each cooling device being positioned circumferentially between the first and second portions of the winding coil of the respective first and second slot.”
Claim 6: “wherein a dividing line extends circumferentially about the axis and through the first and second slots, the first and second portions in the first slot being positioned on an opposite side of the dividing line from the first and second portions in the second slot.”
Claim 11: “wherein turns of the first portion are stacked radially in the first slot and the second slot.”
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koga et al. (US 2010/0289374) teaches a stator having a stator core with coils having conductors with end turns stacked in the radial direction.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832